Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 1 of 6 PageID #: 323



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


LATTHEN CHANCE DOUGLAS                            §

VS.                                               §                 CIVIL ACTION NO. 1:18-CV-312

DIRECTOR, TDCJ-CID                                §


            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Latthen Chance Douglas, a prisoner currently confined at the Michael Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing the petition as unexhausted, procedurally

barred or, alternatively, lacking in merit (docket entry no. 50).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge (docket entry no.

57). This requires a de novo review of the objections in relation to the pleadings and applicable law.

See FED. R. CIV. P. 72(b).

       Petitioner asserts the following claims with respect to this habeas petition challenging a

disciplinary conviction:

       1.      There was insufficient evidence to support the disciplinary finding;
       2.      The finding relied on false testimony;
       3.      Exculpatory evidence found in security recordings was destroyed;
       4.      Douglas was not allowed to bring forth defense witnesses;
       5.      The disciplinary hearing judge was not impartial as the hearing
               recording was stopped for the judge to make prejudicial statements;
       6.      The disciplinary case was brought in retaliation against Douglas, who
               filed grievances against Officers Gabba and Boykin; and
       7.      Douglas was denied the right to counsel because his original counsel
Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 2 of 6 PageID #: 324



               substitute, who had been working with him before the hearing, was
               replaced with a new, unprepared substitute counsel.

Report and Recommendation, pg. 3

       The Magistrate Judge found petitioner failed to exhaust claims 3 through 7 and, regardless,

petitioner was not entitled to due process as petitioner is not eligible for release to mandatory

supervision. Report and Recommendation, pgs. 8-9.

       Petitioner lodges four objections to the Report and Recommendation: (1) the Magistrate

Judge erred in denying the habeas petition without considering when the Sandin requirements do not

apply; (2) the Magistrate Judge erred when he failed to consider petitioner suffered a liberty
deprivation and/or atypical and significant hardships when he was placed in administrative

segregation; (3) the Magistrate Judge failed to use the proper exhaustion standard; and (4) petitioner

will suffer a fundamental miscarriage of justice if the merits of his claims are not reviewed.

Objections (docket entry no. 51).

       As to the proper exhaustion standard, petitioner argues his first opportunity to challenge the

disciplinary conviction is in a § 2254 petition because the Texas Court of Criminal Appeals will not

entertain challenges to prison disciplinary proceedings. See Ex parte Palomo, 759 S.W.2d 671 (Tex.

Crim. App. 1988). This is simply a misstatement of the law. A state prisoner must exhaust all

available state remedies before proceeding in federal court unless circumstances exist which render

the state corrective process ineffective to protect the prisoner’s rights. 28 U.S.C. § 2254(b)-(c). A

federal court may not grant habeas corpus relief based on a prison disciplinary case if the petitioner

has failed to exhaust all administrative remedies, including any appeal. Baxter v. Estelle, 614 F.2d

1030, 1031-32 (5th Cir. 1980) (citing Lerma v. Estelle, 585 F.2d 1297, 1299 (5th Cir. 1978) (per

curiam) (holding that a Texas prisoner who had not exhausted “his clearly available administrative

remedies” was properly denied habeas relief in the district court)); Johnson v. Quarterman,

2:06cv307-J, 2007 WL 1187999, *2 (N.D. Tex. 2007), accepting findings and conclusions of

magistrate judge (requiring exhaustion of administrative remedies in connection with habeas petition

challenging prison disciplinary proceeding); see also Rourke v. Thompson, 11 F.3d 47, 49, n. 6 (5th

                                                  2
Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 3 of 6 PageID #: 325



Cir. 1993) (noting that state prisoner must exhaust administrative remedies before filing federal

habeas action); Gartrell v. Gaylor, 981 F.2d 254, 258, n. 3 (5th Cir. 1993) (per curiam) (state

prisoners challenging denial of good time credits must exhaust administrative remedies before

seeking federal habeas relief). When challenging disciplinary decisions, state prisoners must exhaust

the TDCJ’s internal grievance procedure. See Broussard v. Johnson, 918 F.Supp. 1040, 1043 (E.D.

Tex. 1996) (treating § 1983 action challenging disciplinary proceeding as a § 2254 proceeding, and

noting the petitioner had adequately exhausted his administrative remedies through grievance

procedure). See also Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004) (outlining the two-step

grievance procedure). A review of petitioner’s grievances reveals petitioner only exhausted the
claims of insufficiency of the evidence and falsification of the evidence. As outlined by the

Magistrate Judge, these are the only claims petitioner brought through the step 1 and step 2 grievance

process. See Disciplinary Records, pgs. 1-6 (docket entry no. 25-1). TDCJ officials were not

afforded the opportunity to review petitioner’s claims 3 through 7 as he did not assert those claims

in both the step 1 and step 2 grievances. Any attempt to exhaust these claims now would be

untimely under TDCJ rules and are procedurally defaulted. Petitioner is thus barred from bringing

claims 3 through 7 before this court for federal habeas corpus relief. Nobles v. Johnson, 127 F.3d

409, 420 (5th Cir. 1997) (quoting Coleman v. Thompson, 501 U.S. 722, 735 n. 1) (1991)). Petitioner

has also failed to demonstrate cause or prejudice for failing to exhaust administrative remedies or

a fundamental miscarriage of justice.1 As such, petitioner’s claims are unexhausted and petitioner

is procedurally barred from raising his claims.

        Petitioner next objects to the Report and Recommendation arguing the Magistrate Judge

failed to consider when the Sandin requirements do not apply. Specifically, petitioner argues that

when there is no evidence to support a finding of guilt, the Sandin requirements do not apply.

Petitioner cites to two Ninth Circuit Court of Appeals opinions in support of this proposition.


        1
         Petitioner, in a conclusory fashion, states he will suffer a fundamental miscarriage of justice but doesn’t
expound on that argument.

                                                         3
Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 4 of 6 PageID #: 326



Burnsworth v. Gunderson, 179 F.3d 771, 775 (9th Cir. 1999); Nonette v. Small, 316 F.3d 872, 879

(9th Cir. 2002). No cases from the Fifth Circuit have made such a holding; on the contrary, the Fifth

Circuit has routinely rejected challenges to disciplinary cases based on Sandin, where no liberty

interest was shown, even where the petitioner alleges that no evidence supports the disciplinary

finding. See Ali v. Director, 2011 WL 836683, *2 (E.D. Tex. March 2, 2011) (citing Moreno v.

Bunton, 193 F.3d 518, 1999 WL 706246 (5th Cir., Aug. 24, 1999); Malchi v. Thaler, 211 F.3d 953,

959 (5th Cir. 2000)). In Lee v. Karriker, 6:08-CV-328, 2009 WL 3590093 (E.D. Tex., Aug. 17,

2009, aff’d 2010 WL 2546122 (5th Cir., June 24, 2010), this Court stated that “the Ninth Circuit’s

reasoning in Burnsworth differs from applicable Fifth Circuit precedent,” citing Malchi and Johnson

v. Rodriguez, 100 F.3d 299, 308-10 (5th Cir. 1997). This Court sitting in the Eastern District of

Texas is bound by Fifth Circuit case precedent. As such, the reasoning of the Ninth Circuit carries

little weight and this objection is without merit.

       Petitioner finally objects that the Magistrate Judge failed to consider whether he suffered a

liberty deprivation and/or an atypical and significant hardship implicating a constitutional right

overcoming the Sandin test while incarcerated in administrative segregation. The Magistrate Judge

did address this claim, stating, “being placed in disciplinary confinement, losing commissary and

property privileges for thirty days, and remaining at the same time earning class are not sanctions

which impose an ‘atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.’” Report and Recommendation, pgs. 8-9 (citations omitted).

       To be clear, the Due Process Clause “does not protect every change in the conditions of

confinement having a substantial adverse impact on the prisoner.” Sandin v. Connor, 515 U.S. 472,

478 (1995). Instead, a prisoner’s liberty interest is “generally limited to freedom from restraint

which, while not exceeding the sentence in such an unexpected manner as to give rise to protection

by the Due Process Clause of its own force, . . . nonetheless imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Id. The Supreme Court

made clear in Wilkinson “that there is no dispositive bright line between deprivations resulting from


                                                     4
Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 5 of 6 PageID #: 327



initial custodial classifications and deprivations resulting from disciplinary measures.” Wilkerson

v. Goodwin, 774 F.3d 845, 852 (5th Cir. 2014) (citing Wilkinson, 545 U.S. 209, 213 (2005)). Courts

have recognized, however, that extreme conditions of confinement in some instances can involve

such atypical and extraordinary circumstances that such confinement can implicate a liberty interest.

See, e.g., Wilkinson, 545 U.S. at 221 (Supreme Court recognized that the use of solitary confinement

in Ohio’s Supermax facility crossed the line); Hernandez v. Velasquez, 522 F.3d 556, 562-63 (5th

Cir. 2008) (solitary confinement can be used in a way that “imposes atypical and significant

hardship.”);2 Wilkerson , 774 F.3d at 855-57 (two prisoners in decades-long closed-cell restrictions

similar to the solitary confinement in Wilkinson had a cognizable due process interest in Louisiana’s

classification system). Following this line of reasoning, the Fifth Circuit has concluded that

restrictive placements of less than two-and-a-half years do not implicate due process and that

placements of more than five years likely do. Wilkerson, 744 F.3d at 855; Bailey v. Fisher, 647 F.

App’x 472, 476-77 (5th Cir. 2016). Petitioner’s two placements in administrative segregation for

45 days and then 30 days do not implicate a liberty interest according to the standards outlined by

the Fifth Circuit. To the extent petitioner now complains of the conditions of confinement while

incarcerated in administrative segregation, the court notes that petitioner has not exhausted this claim

and it will not be considered here.

         Accordingly, petitioner’s objections are overruled. The findings of fact and conclusions of

law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

         Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

        2
          In Hernandez, the Fifth Circuit found that the conditions complained of, shared cell for twelve months with
permission to leave only for showers, medical appointments, and family visits, were less severe then those found
unactionable in other cases. 522 F.3d at 562.

                                                         5
Case 1:18-cv-00312-TH-ZJH Document 58 Filed 08/23/21 Page 6 of 6 PageID #: 328



certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).
       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.


        SIGNED this the 23 day of August, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  6
